Title: To James Madison from William Pinkney, 10 February 1808
From: Pinkney, William
To: Madison, James



private
Sir,
London Feby 10 1808.

I send you enclosed a List of the Exportation Duties proposed in the House of Commons by the Chancellor of the Exchequer, sent to me last night by a Member.  It will meet with much Opposition.
Can any thing be imagined more extraordinary than this wide-extended scheme of forcing the Commerce of the World into their ports and subjecting it as it passes to tribute for their own Purposes?  I have the Honor to be With sincere Attachment Dr. Sir, Yrs. truly

Wm. Pinkney


 Mr Alexr. Barings pamphlet is also enclosed.

